                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                           DOCKET NO. 3:16-cr-230-MOC-DSC-1

 UNITED STATES OF AMERICA,                     )
                                               )
                                               )
                                               )
 Vs.                                           )                      ORDER
                                               )
 CARL LEE FERRELL,                             )
                                               )
                  Defendant.                   )



       THIS MATTER is before the Court on Defendant’s pro se Motion for Reconsideration re

Order on Motion for Leave to File. (Doc. No. 55). Defendant asks this Court to reconsider its

prior order denying Defendant’s motion seeking to enlarge the statute of limitations period for

filing a Section 2255 petition or adjudicating his equitable tolling argument before he files a

Section 255 petition.

       Defendant’s motion for reconsideration is denied.        This Court has no authority to

prospectively enlarge the time for filing a Section 2255 petition, which is one year from the date

on which the judgment became final. See 28 U.S.C. § 2255(f)(1). As the Court noted in its prior

order, Defendant is still free to file a Section 2255 petition, but this Court cannot extend the

applicable statute of limitations or adjudicate any equitable tolling argument before he files his

petition. Thus, the Court will deny Defendant’s motion for reconsideration.

                                          ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s pro se Motion for Reconsideration

re Order on Motion for Leave to File, (Doc. No. 55), is DENIED.


 Signed: March 9, 2020
